DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined 

under the first inventor to file provisions of the AIA .


Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. US 11388449 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 21 and 40 of the patent recite a species within the genus. Therefore, though not identical in scope, claims 1, 13 and 14 of the instant application is anticipated by claims 1, 21 and 40 of the patent.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 7-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cliché et al. Pub. No: US 2018/0020098 A1 (hereinafter “Cliche”) in view of KALMANSON et al.  Pub. No.: US 2018/0063556 A1 (hereinafter “KALMANSON”).

	Regarding Claim 1, Cliche discloses a network-based system for live media broadcasting, comprising: 
	a server system including processing structure configured to (see figs.2, 3 and paragraph [0028]): 
	receive at least one live non-WebRTC media stream (see paragraphs [0050] and [0052]); 
	ingest the at least one live non-WebRTC media stream (see paragraphs [0050] and [0058]); 
	transcode the at least one live non-WebRTC media stream to generate a WebRTC-compatible media stream (see paragraphs [0049] and [0058]); 
	Cliche fails to disclose:
	publish the WebRTC-compatible media stream to a WebRTC gateway of the server system using Real Time Streaming Protocol (RTSP); and 
	using the WebRTC gateway of the server system, stream the WebRTC-compatible media stream to a requesting client computing device over a respective WebRTC connection for selectively mixing using the requesting client computing device.
	In analogous art, KALMANSON discloses:
	publish the WebRTC-compatible media stream to a WebRTC gateway of the server system using Real Time Streaming Protocol (RTSP) (see paragraphs [0058], [0072] and [0075]); and 
	using the WebRTC gateway of the server system, stream the WebRTC-compatible media stream to a requesting client computing device over a respective WebRTC connection for selectively mixing using the requesting client computing device (see paragraphs [0059]-[0060] and [0076]-[0077]).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cliche with the teaching as taught by KALMANSON in order to offer a platform which can enable a broadcaster to invite a “guest” viewer to simultaneously broadcast with the broadcaster (e.g., alongside the broadcaster) on a live-stream video feed which can be viewed other viewers. 

	Regarding Claim 2, Cliche in view of KALMANSON disclose the system as discussed in the rejection of claim 1. Cliche further discloses wherein the server system processing structure is configured to transcode the at least one live non-WebRTC media stream to generate a WebRTC-compatible media stream comprising reducing a resolution of a video component of the at least one live non-WebRTC media stream (see figs.4-5 and paragraph [0033]).

	Regarding Claim 3, Cliche in view of KALMANSON disclose the system as discussed in the rejection of claim 1. Cliche further discloses wherein the server system processing structure is configured to transcode the at least one live non-WebRTC media stream to generate a WebRTC-compatible media stream comprising decoding at least an audio component of the at least one live non-WebRTC media stream for recoding using a WebRTC-compatible audio format (see figs.4-5 and paragraph [0033]).
	Regarding Claim 4, Cliche in view of KALMANSON disclose the system as discussed in the rejection of claim 1. KALMANSON further discloses wherein the WebRTC-compatible media stream is an RTP-based media stream (see paragraphs [0058]]).
	Regarding Claim 7, Cliche in view of KALMANSON disclose the system as discussed in the rejection of claim 1. KALMANSON further discloses wherein the server system processing structure is configured to: receive a mixed video stream and at least one associated audio stream from the requesting client computing device (see paragraphs [0061], [0072] and [0075]); play the mixed video stream and at least one associated audio stream to at least one restreamer process of the server system using RTSP (see paragraphs [0061], [0072] and [0075]); and cause each of the at least one restreamer process to which the mixed video stream and at least one associated audio stream are being played using RTSP to generate at least one broadcast media stream based on mixed video stream and at least one associated audio stream (see paragraphs [0059]- [0060] and [0076]-[0077]).
	Regarding Claim 8, Cliche in view of KALMANSON disclose the system as discussed in the rejection of claim 7. KALMANSON further discloses wherein each of the at least one restreamer process is associated with a respective destination computing system, wherein the server system processing structure is configured to: transport each broadcast media stream to a respective destination computing system for broadcasting (see paragraph [0061]).
	Regarding Claim 12, Cliche in view of KALMANSON disclose the system as discussed in the rejection of claim 7. KALMANSON further discloses wherein the at least one broadcast stream comprises at least one broadcast stream selected from the group consisting of: a WebRTC-based media stream, a Peer-to-Peer media stream, and a live chunked media stream (see paragraphs [0058]-[0059]).
	Regarding Claim 13, Cliche (see paragraph [0051]) in view of KALMANSON (see paragraph [0029]) disclose a non-transitory computer readable medium embodying a computer program executable on a server system for live media broadcasting, the computer program comprising: computer program codes for performing the function as discussed in the rejection of claim 1. 
	Regarding Claim 14, the claim is being analyzed as discussed with respect to 

the rejection of claim 1.


6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cliché et al. Pub. No: US 2018/0020098 A1 (hereinafter “Cliche”) in view of KALMANSON et al.  Pub. No.: US 2018/0063556 A1 (hereinafter “KALMANSON”), further in view of Schmidt et al.  Pub. No.: US 2009/0028142 A1 (hereinafter “Schmidt”).

	Regarding Claim 5, Cliche in view of KALMANSON disclose the system as 

discussed in the rejection of claim 4.

	Cliche in view of KALMANSON fail to disclose:

	wherein a packet size of packets of the RTP-based media stream is smaller than 

or equal to 1472 bytes.

	In analogous art, Schmidt teaches:

	wherein a packet size of packets of the RTP-based media stream is smaller than 

or equal to 1472 bytes (see paragraph [0075]).

	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cliche in view of KALMANSON with the teaching as taught by Schmidt in order to stream media content in a network by assigning packet priorities for transmission.

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cliché et al. Pub. No: US 2018/0020098 A1 (hereinafter “Cliche”) in view of KALMANSON et al.  Pub. No.: US 2018/0063556 A1 (hereinafter “KALMANSON”), further in view of He et al.  Pub. No.: US 2018/0192061 A1 (hereinafter “Schmidt”).

	Regarding Claim 6, Cliche in view of KALMANSON disclose the system as 

discussed in the rejection of claim 4.

	Cliche in view of KALMANSON fail to disclose:

	wherein a packet size of packets of the RTP-based media stream is 1200 bytes

	In analogous art, He teaches:

	wherein a packet size of packets of the RTP-based media stream is 1200 bytes

(see paragraph [0060]).

	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cliche in view of KALMANSON with the teaching as taught by He in order to offer low latency, real-time video communication under adverse network conditions.

8.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cliché et al. Pub. No: US 2018/0020098 A1 (hereinafter “Cliche”) in view of KALMANSON et al.  Pub. No.: US 2018/0063556 A1 (hereinafter “KALMANSON”), further in view of Desai  Pub. No.: US 2013/0328997 A1 (hereinafter “Desai”).

	Regarding Claim 9, Cliche in view of KALMANSON disclose the system as 

discussed in the rejection of claim 7.

	Cliche in view of KALMANSON fail to disclose:

	wherein the at least one broadcast stream comprises at least one Real-Time 

Messaging Protocol-based (RTMP-based) broadcast stream.

	In analogous art, Desai teaches:

	wherein the at least one broadcast stream comprises at least one Real-Time 

Messaging Protocol-based (RTMP-based) broadcast stream (see paragraph [0082]).

	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cliche in view of KALMANSON with the teaching as taught by Desai in order to enable a user to activate a video communication session (e.g., a video chat communication) using multiple cameras (e.g., a front and rear camera of an electronic device) and use the captured video feeds from the multiple cameras to transmit video images to another electronic device.

	Regarding Claim 10, Cliche in view of KALMANSON disclose the system as 

discussed in the rejection of claim 7.

	Cliche in view of KALMANSON fail to disclose:

	wherein the at least one broadcast stream comprises at least one HTTP Live 

Streaming-based (HLS-based) broadcast stream

	In analogous art, Desai teaches:

	wherein the at least one broadcast stream comprises at least one HTTP Live 

Streaming-based (HLS-based) broadcast stream (see paragraph [0082]).

	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cliche in view of KALMANSON with the teaching as taught by Desai in order to enable a user to activate a video communication session (e.g., a video chat communication) using multiple cameras (e.g., a front and rear camera of an electronic device) and use the captured video feeds from the multiple cameras to transmit video images to another electronic device.

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cliché et al. Pub. No: US 2018/0020098 A1 (hereinafter “Cliche”) in view of KALMANSON et al.  Pub. No.: US 2018/0063556 A1 (hereinafter “KALMANSON”), further in view of NIEMEYER  et al. Pub. No.: US 2018/0288499 A1 (hereinafter “NIEMEYER”).

	Regarding Claim 11, Cliche in view of KALMANSON disclose the system as 

discussed in the rejection of claim 7.

	Cliche in view of KALMANSON fail to disclose:

	wherein the at least one broadcast stream comprises at least one Faster Than 

Light-based (FTL-based) broadcast stream.

	In analogous art, NIEMEYER teaches:

	wherein the at least one broadcast stream comprises at least one Faster Than 

Light-based (FTL-based) broadcast stream (see paragraphs [0053] and [0055]).

	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cliche in view of KALMANSON with the teaching as taught by NIEMEYER  in order to provide a low-latency streaming of audio and video via a mobile computing device to facilitate a high-quality, real-time interactive streaming experience.

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.T/                                                                                                                                                                                                  	
							/ALAZAR TILAHUN/								Primary Examiner, Art Unit 2424